DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi (US 4649555) in view of Saito (US 5682414).

Regarding claims 1 and 15, Matsubayashi discloses an X-ray diagnostic apparatus (title) with a corresponding method, comprising: a display (20) configured to display information (lines in 20) representing a position of an object (object image in 20) corresponding to an irradiation position (col. 6:36-41) of an X-ray tube (1); and processing circuitry configured to receive an operation for adjusting the irradiation position of the X-ray tube based on the information displayed on the display (col. 6:21-44), and control based on the irradiation position adjusted by the operation (col. 6:45-66; by controlling the table).   
However, Matsubayashi fails to disclose controlling the X-ray tube.  
Saito teaches controlling the X-ray tube (col. 11:36-49).  


Regarding claim 2, Matsubayashi discloses wherein the processing circuitry is configured to receive an operation for specifying the position of interest of the object as the operation (col. 3:52-56) for adjusting the irradiation position of the X-ray tube, and control based on the position of interest of the object specified by the operation (col. 6:21-66). 

Regarding claim 3, Matsubayashi discloses wherein the information representing the position of the object corresponding to the irradiation position of the X-ray tube is an image (lines in fig. 2) superimposed on a reference image of the object (object image in fig. 2), and the processing circuitry is configured to receive an operation on the reference image for adjusting the irradiation position of the X-ray tube (fig. 2 and col. 6:21-66). 

Regarding claim 4, Matsubayashi discloses wherein: the irradiation position of the X-ray tube is the central position of the X-ray tube (as seen in fig. 1); and the processing circuitry is configured to receive an operation for adjusting the central position of the X-ray tube, and control based on the central position adjusted by the operation (col. 6:21-66). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi and Saito as applied to claim 1 above, and further in view of Lee et al. (US 2016/0361035; hereinafter Lee).

Regarding claim 11, Matsubayashi as modified above suggests claim 1. Matsubayashi further discloses wherein the processing circuitry is configured with information of a set position that is an irradiation position of the X-ray tube in X-ray imaging (col. 6:21-66), cause the display to display the set position (fig. 2), superimposed on the reference image (object image in fig. 2), as an initial position of the irradiation position of the X-ray tube, and set the irradiation position of the X-ray tube for a current X-ray imaging based on an operation to the set position (col. 6:21-66). 
However, Matsubayashi fails to disclose configuring to acquire information of a past set position performed in the past, cause the display to display the past set position, and set for a current X-ray imaging based on an operation to the past set position. 
Lee teaches configuring to acquire information of a past set position performed in the past, cause the display to display the past set position, and set for a current X-ray imaging based on an operation to the past set position (par. 177). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for easier re-imaging (Lee: pars. 176-177). 
Furthermore, since the Examiner finds that the prior art (i.e., Matsubayashi) contained a “base” upon which the claimed invention can be seen as an “improvement” (with past set information), and since the Examiner finds that the prior art (i.e., Lee) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 13, Matsubayashi as modified above suggests claim 1. Matsubayashi further discloses wherein the processing circuitry is configured to receive an operation on the X-ray image for specifying two points (lines in fig. 2), each of the two points on the X-ray image being corresponding to the position at or vicinity of each of at least two adjusted irradiation position by the operation (col. 6:21-66). 
However, Matsubayashi fails to disclose calculating a distance between the specified two points. 
Lee teaches calculating a distance (with 152g) between the specified two points (pars. 170 and 174). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for providing the user with more information if re-imaging is needed (Lee: par. 176).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi and Saito as applied to claim 1 above, and further in view of Don et al. (US 2017/0007196; hereinafter Don).
Matsubayashi as modified above suggests claim 1.
However, Matsubayashi fails to disclose a camera configured to capture a reference image of the object, wherein the camera is provided to a body holding the X-ray tube. 
Don teaches a camera (130) configured to capture a reference image of the object, wherein the camera is provided to a body holding (par. 29) the X-ray tube (110). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Don, since one would have been motivated to make such a modification for helping to ensure alignment (Don: par. 41). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi and Saito as applied to claim 1 above, and further in view of Lee and Geluk (US 4856040).
Matsubayashi as modified above suggests claim 1.
However, Matsubayashi fails to disclose wherein the processing circuitry is configured to receive an operation for specifying an irradiation prohibited area in the object, and control a collimator adjusting an irradiation range of X-rays irradiated from the X-ray tube so as to avoid the irradiation prohibited area. 
Lee teaches wherein the processing circuitry is configured to receive an operation for specifying (par. 204) an irradiation prohibited area in the object (152c), and control an irradiation range of X-rays irradiated from the X-ray tube so as to avoid the irradiation prohibited area (par. 202); as well as collimation for aperture control (fig. 3a). Geluk teaches controlling an aperture to avoid the irradiation prohibited area (col. 5:6-16).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Lee, since one would have been motivated to make such a modification for avoiding redundancies in radiosensitive areas (Lee: par. 202). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Matsubayashi with the teaching of Geluk, since one would have been motivated to make such a modification for avoiding extra exposure in radiosensitive areas (Geluk: col. 5:6-16).  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884